SECURITIES EXCHANGE AGREEMENT

 

 

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”) is made and entered into
this 16 day of August 2016, by and among EXPERIENCE ART AND DESIGN, INC., a
Nevada corporation (“EXAD”), MBM CLEANERS, LLC, a Florida limited liability
company (“MBM Cleaners”) and the PERSONS IDENTIFIED ON SCHEDULE A HERETO, being
the holders of all of the issued and outstanding membership interests in MBM
Cleaners (each, a “Member” and, collectively, the “Members”).

 

RECITALS:

 

A.The Members collectively own all of the issued and outstanding membership
interests in MBM Cleaners (the “MBM Cleaners Interests”) in the proportions
described on Schedule A.

 

B.EXAD desires to acquire the MBM Cleaners Interests from the Members in
exchange for $450,000 minus the liabilities listed on Schedule B of $90,752,
paid as follows: One Hundred Thirty Five Thousand Dollars ($135,000) in cash,
deposited and paid as indicated by the schedule listed on “Exhibit A” and an
aggregate of 224,248 shares of Series B Redeemable Preferred shares (with such
Rights and Preferences as outline in Exhibit A-1) of EXAD the (“EXAD Shares”) to
be issued to the Members pro-rata to their ownership of MBM Cleaners.

 

C.The EXAD Shares shall remain in Escrow, and be issued in such a manner that
56,062 shares are redeemed by EXAD every 90 days from the date of closing.

 

D.The Members desire to exchange their MBM Cleaners Interests for the EXAD
Shares upon the terms and conditions set forth herein (the “Exchange”).

 

E.Upon consummation of the Exchange, MBM Cleaners will become a wholly-owned
subsidiary of EXAD.

 

F.It is the intention of the parties hereto that:  (i) EXAD shall acquire the
MBM Cleaners Interests solely for the consideration set forth below; (ii) the
Exchange shall qualify as a transaction in securities exempt from registration
or qualification under the Securities Act of 1933, as amended (the “Securities
Act”), and under the applicable securities laws of each jurisdiction where any
of the Members reside; and (iii) the Exchange shall qualify as a “tax-free”
transaction within the meaning of Section 368 and/or other applicable provisions
of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:

 

SECTION 1.  EXCHANGE OF SHARES

 

1.1Exchange of Shares.  On the Closing Date (as hereinafter defined) the Members
shall tender all of the MBM Cleaners Interests to EXAD and EXAD shall issue the
EXAD Shares to the Members, both of which shall remain in Escrow for redemption
by EXAD every 90 days from the Closing date.  The MBM Cleaners Interests shall
be released to EXAD upon full payment of the purchase price hereunder.

 

--------------------------------------------------------------------------------

1.2Delivery of MBM Cleaners Interests and EXAD Shares.  On the Closing Date, the
Members will deliver to EXAD either (a) certificates representing the MBM
Cleaners Interests, duly endorsed for transfer (or with executed stock powers)
or (b) membership interest assignments in form and substance reasonably
satisfactory to EXAD so as to convey good and marketable title to the MBM
Cleaners Interests to EXAD, and, simultaneously therewith, EXAD will deliver to
Escrow certificates evidencing the EXAD Shares to the Members, registered to the
Members in the denominations set forth on Schedule A.

 

SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE MEMBERS

 

 Each Member, severally and not jointly, represents and warrants to EXAD as
follows:

 

1.1Information on Member.  Member is able to evaluate the merits and risks of
and to make an informed investment decision with respect to this Agreement,
which represents a speculative investment.  Member is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.

 

1.2Investment Intent.  Member understands that the EXAD Shares have not been
registered under the Securities Act, and may not be sold, assigned, pledged,
transferred or otherwise disposed of unless the EXAD Shares are registered under
the Securities Act or an exemption from registration is available.  Member
represents and warrants that it is acquiring the EXAD Shares for its own
account, for investment, and not with a view to the sale or distribution of the
EXAD Shares except in compliance with the Securities Act.  Each certificate
representing the EXAD Shares will have the following or substantially similar
legend thereon:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any state securities laws.
 The shares have been acquired for investment and may not be sold or transferred
in the absence of an effective Registration Statement for the shares under the
Act unless, in the opinion of counsel satisfactory to the Company, registration
is not required under the Act or any applicable state securities laws.”

 

1.3Ownership of MBM Cleaners Interests.  Member is the sole record and
beneficial owner of the MBM Cleaners Interests attributed to Member on Schedule
A, all of which are owned free and clear of all rights, claims, liens and
encumbrances, and have not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.  There are no outstanding subscriptions,
rights, options, warrants or other agreements obligating Member to sell or
transfer to any third person any or all of the MBM Cleaners Interests owned by
Member, or any interest therein.  Upon consummation of the transactions
contemplated hereby, EXAD will acquire good and marketable title to Member’s MBM
Cleaners Interests, free and clear of all rights, claims, liens and
encumbrances.

 

1.4Authority, No Third Party Consents. Member has the full power and authority
to enter into this Agreement and to carry out its obligations hereunder.  This
Agreement has been duly executed by Member and constitutes the valid and binding
obligation of Member, enforceable against Member in accordance with its terms,
except as may be limited by bankruptcy, moratorium, insolvency or other similar
laws generally affecting the enforcement of creditors’ rights. No consent of any
third party is necessary in order for Member to execute, deliver and perform its
obligations under this Agreement.

 

2 

--------------------------------------------------------------------------------

1.5No Breach. The execution, delivery and performance of this Agreement by
Member does not constitute (or with notice or lapse of time or both constitute)
a breach or violation of, or a default under, the Operating Agreement of MBM
Cleaners and/or any agreement to which Member is a party.

 

1.6Representations of MBM Cleaners. The representation and warranties of MBM
Cleaners set forth in Section 4 of this Agreement are true and correct as of the
date hereof and as of the Closing date.

 

1.7EXAD Shares Redemption.The EXAD Shares issued to the Members held in Escrow
must be redeemed as outlined in “Exhibit B” every 90 days from the date of
Closing.  Should EXAD fail to redeem the EXAD Shares then a default notice shall
be sent to EXAD giving EXAD 5 days to cure the default.  If the default is not
cured then all of the Members Interest shall be returned to the Members and the
Members shall be entitled to keep any money they have received prior to the
default.  In such event, this Agreement shall terminate and EXAD shall have no
rights to any interest in MBM Cleaners.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES OF EXAD

 

 EXAD hereby represents and warrants to the Members as follows:

 

1.1Organization and Good Standing.  EXAD is each a corporation duly organized,
validly existing and in good standing under the laws of the state of its
organization, and is entitled to own or lease its properties and to carry on its
business as and in the places where such properties are now owned, leased or
operated and such business is now conducted.  EXAD is qualified to do business
as a foreign entity in each jurisdiction, if any, in which its property or
business requires such qualification.  

 

1.2Authorization; Enforceability; No Breach.  EXAD has all necessary corporate
power and authority to execute this Agreement and perform its respective
obligations hereunder.  This Agreement constitutes the valid and binding
obligation of EXAD enforceable against EXAD in accordance with its terms, except
as such enforcement may be limited by bankruptcy, moratorium, insolvency or
other similar laws generally affecting the enforcement of creditors’ rights.
 The execution, delivery and performance of this Agreement by EXAD and the
consummation of the transactions contemplated hereby will not:

 

(a)violate any provision of the Charter or By-Laws of EXAD;

 

(b)violate, conflict with or result in the breach of any of the terms of, result
in a material modification of, otherwise give any other contracting party the
right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which EXAD is a
party or by or to which it or any of its assets or properties may be bound or
subject;

 

(c)violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, EXAD; or

 

(d)violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein which could have a material adverse effect on
the business or operations of EXAD.

 

3 

--------------------------------------------------------------------------------

1.1Compliance with Laws.  EXAD has complied with all federal, state, county and
local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business which, if not
complied with, would materially and adversely affect the business or financial
condition of EXAD taken as a whole.

 

1.2Litigation.  There is no action, suit or proceeding pending or threatened, or
any investigation, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving EXAD
or any of the EXAD properties or rights which (a) could reasonably be expected
to have a material adverse effect on EXAD taken as a whole, or (b) could
reasonably be expected to materially and adversely affect consummation of any of
the transactions contemplated by this Agreement.

 

1.3Brokers or Finders.  No broker’s or finder’s fee will be payable by EXAD in
connection with the transaction contemplated by this Agreement, nor will any
such fee be incurred as a result of any actions by EXAD.

 

1.4Capitalization.  The authorized capital stock of EXAD consists of (a)
200,000,000 shares of common stock of which 196,909,600 shares are presently
issued and outstanding, and (b) 15,000,000 shares of preferred stock, $.001 par
value, of which 5 million shares are designated as Series A Convertible
Preferred, and 650,000 are issued and outstanding, 5 million are designated as
Series B Redeemable Preferred, and 5 million designated as Blank Check
Preferred.  Except as contemplated by this Agreement, EXAD has not granted,
issued or agreed to grant, issue or make available any warrants, options,
subscription rights or any other commitments of any character relating to the
unissued shares of capital stock of EXAD.  All of the issued and outstanding
capital stock of EXAD has been duly authorized and validly issued, fully paid
and non-assessable, and was issued in compliance with applicable securities
laws.  

 

1.5The EXAD Shares.  The EXAD Shares to be issued to the Members have been, or
on or prior to the Closing will have been, duly authorized by all necessary
corporate and shareholder action and, when so issued in accordance with the
terms of this Agreement, will be validly issued, fully paid and non-assessable
and will not be issued in violation of the pre-emptive or similar rights of any
person.  The Rights and Preferences of the Series B Redeemable Preferred can be
found on Schedule A-1.

 

1.6Taxes.  All required tax returns or federal, state, county, municipal, local,
foreign and other taxes and assessments have been properly prepared and filed by
EXAD for all years for which such returns are due unless an extension for filing
any such return has been properly prepared and filed.  Any and all federal,
state, county, municipal, local, foreign and other taxes, assessments, including
any and all interest, penalties and additions imposed with respect to such
amounts have been paid or provided for. EXAD has no outstanding tax liabilities
and has not received notice of any tax inquiry or audit against it.

 

1.7Contracts.  EXAD is in material compliance with all agreements and
understandings to which it is a party to and not in default of any material
obligation contained in any agreement to which it is a party.

 

1.8Full Disclosure.  To the best of EXAD’s knowledge, no representation or
warranty by EXAD in this Agreement or in any document or schedule to be
delivered by them pursuant hereto, and

4 

--------------------------------------------------------------------------------

1.9no written statement, certificate or instrument furnished or to be furnished
to the Members pursuant hereto or in connection with the negotiation, execution
or performance of this Agreement contains, or will contain, any untrue statement
of a material fact or omits, or will omit, to state any fact necessary to make
any statement herein or therein not materially misleading.

 

SECTION 4.  REPRESENTATIONS AND WARRANTS OF MBM CLEANERS

 

 MBM Cleaners hereby represents and warrants to EXAD as follows:

 

1.1Organization and Good Standing.  MBM Cleaners is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Florida, and is entitled to own or lease its properties and to carry on
its business as and in the places where such properties are now owned, leased or
operated and such business is now conducted.  MBM Cleaners is qualified to do
business as a foreign entity in each jurisdiction, if any, in which its property
or business requires such qualification.  MBM Cleaners does not have any
subsidiaries.

 

1.2Authorization; Enforceability; No Breach.  MBM Cleaners has all necessary
power and authority to execute this Agreement and perform its obligations
hereunder.  This Agreement constitutes the valid and binding obligation of MBM
Cleaners enforceable against MBM Cleaners in accordance with its terms, except
as may be limited by bankruptcy, moratorium, insolvency or other similar laws
generally affecting the enforcement of creditors’ rights.  The execution,
delivery and performance of this Agreement by MBM Cleaners and the consummation
of the transactions contemplated hereby will not:

 

(a)violate any provision of the Charter or By-Laws of MBM Cleaners;

 

(b)violate, conflict with or result in the breach of any of the terms of, result
in a material modification of, otherwise give any other contracting party the
right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which MBM
Cleaners is a party or by or to which it or any of its assets or properties may
be bound or subject;

 

(c)violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, MBM
Cleaners, or upon the properties or business of MBM Cleaners; or

 

(d)violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein which could have a material adverse effect on
the business or operations of MBM Cleaners.

 

1.1Compliance with Laws.  MBM Cleaners has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business which, if not
complied with, could reasonably be expected to materially and adversely affect
the business or financial condition of MBM Cleaners.

 

1.2Litigation.  There is no action, suit or proceeding pending or threatened, or
any investigation, at law or in equity, before any arbitrator, court or other
governmental authority, pending or threatened, nor any judgment, decree,
injunction, award or order outstanding, against or in any manner involving MBM
Cleaners or any of MBM Cleaners 's properties or rights which (a) could

5 

--------------------------------------------------------------------------------

1.3reasonably be expected to have a material adverse effect on MBM Cleaners
taken as a whole, or (b) could reasonably be expected to materially and
adversely affect consummation of any of the transactions contemplated by this
Agreement.

 

1.4Brokers or Finders.  A broker’s or finder’s fee will be payable by MBM
Cleaners in connection with the transaction contemplated by this Agreement.
 Such fees shall be paid as follows: $35,000 upon Closing and the balance of
$10,000 payable upon the first installment payment (90 days thereafter).

 

1.5Assets.  The assets of MBM Cleaners are identified on Schedule B hereto. MBM
Cleaners owns all right, title and interest in and to its assets, free and clear
of all liens, pledges, mortgages, security interests, conditional sales
contracts or any other encumbrances other than those encumbrances identified on
Schedule B. In the event that the assets listed on Schedule B are incorrect or
unlisted, the parties shall amend Schedule B prior to Closing and in writing to
provide an accurate list.

 

1.6Liabilities.  MBM Cleaners has not suffered or incurred any material direct
or indirect indebtedness, liability, claim, loss, damage, deficiency, obligation
or responsibility, including without limitation, liabilities on account of
taxes, other governmental charges or legal proceedings ("Liabilities") other
than the $90,752 of Accepted Liabilities listed on Schedule C.  Any other
liability discovered during the Audit or past due balance on any account of MBM
Cleaners will be deducted from the first payment of $135,000.00.

 

1.7Contracts.  MBM Cleaners is in material compliance with all agreements and
understandings to which it is a party and is not in default of any material
obligation contained in any agreement to which it is a party other than the
liabilities listed on Schedule C.

 

1.8Capitalization. The MBM Cleaners Interests owned by the Members are the only
issued and outstanding securities of MBM Cleaners. MBM Cleaners has not granted,
issued or agreed to grant, issue or make available any warrants, options,
subscription rights or any other commitments of any character relating to the
unissued securities of MBM Cleaners.  The membership interests of MBM Cleaners
are non-certificated interests. All of the issued and outstanding membership
interests in MBM Cleaners have been duly authorized and validly issued, fully
paid and non-assessable, and were issued in compliance with applicable
securities laws.

 

1.9Taxes.  All required tax returns or federal, state, county, municipal, local,
foreign and other taxes and assessments have been properly prepared and filed by
MBM Cleaners for all years for which such returns are due unless an extension
for filing any such return has been properly prepared and filed.  Any and all
federal, state, county, municipal, local, foreign and other taxes, assessments,
including any and all interest, penalties and additions imposed with respect to
such amounts have been paid or provided for. MBM Cleaners has no outstanding tax
liabilities and has not received notice of any tax inquiry or audit against it.

 

1.10Full Disclosure.  To the best of the Members’ knowledge, no representation
or warranty by MBM Cleaners in this Agreement or in any document or schedule to
be delivered by them pursuant hereto, and no written statement, certificate or
instrument furnished or to be furnished to EXAD pursuant hereto or in connection
with the negotiation, execution or performance of this Agreement contains, or
will contain, any untrue statement of a material fact or omits, or will omit, to
state any fact

6 

--------------------------------------------------------------------------------

1.11necessary to make any statement herein or therein not materially misleading
or necessary to a complete and correct presentation of all material aspects of
the businesses of MBM Cleaners.

 

SECTION 5.  COVENANTS

 

1.1Examinations and Investigations.  Prior to the Closing Date, each of the
parties shall be entitled, through their employees and representatives, to make
such investigation and verification of the assets, properties, business and
operations, books, records and financial condition of the other, including
communications with suppliers, vendors and customers, as they each may
reasonably require.  No investigation by a party hereto shall, however, diminish
or waiver in any way any of the representations, warranties, covenants or
agreements of the other party under this Agreement.  

 

1.2Expenses.  Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.

 

1.3Further Assurances.  The parties shall execute such documents and other
papers and take such further action as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated hereby.
 Each such party shall use its best efforts to fulfill or obtain in the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

1.4Confidentiality.  In the event the transactions contemplated by this
Agreement are not consummated, each of the parties hereto agree to keep
confidential any information disclosed to each other in connection therewith;
provided, however, such obligation shall not apply to information which:

 

(a)at the time of disclosure was public knowledge;

 

(b)after the time of disclosure becomes public knowledge (except due to the
action of the receiving party); or

 

(c)the receiving party had within its possession at the time of disclosure.

 

1.1Stock Certificates and Consideration.  At the Closing, the Members shall
assign their MBM Cleaners Interests to EXAD, EXAD shall issue to the Members,
the EXAD Shares as provided herein.

 

1.2Security of Assets. EXAD shall permit the Escrow Agent designated by the
Members to hold the EXAD Shares and MBM Membership Interests and shall permit
the Members to file a UCC financing statement or other measures reasonable and
necessary to secure the assets until such time as the purchase price is paid in
full.

 

1.3Prepayment.EXAD shall be entitled to a discount in the purchase price of
$25,000, if they pay the balance of the purchase price in full (less the
discount) within three (3) months of the date of Closing.

 

7 

--------------------------------------------------------------------------------

1.4Management of MBM Cleaners. Except as otherwise contemplated hereby, from and
after the Closing Date and continuing until otherwise determined in accordance
with the requirements of applicable law, the manager of MBM Cleaners shall be
EXAD.

 

1.5No Change to Capitalization.  From the date hereof and continuing to the
Closing Date, neither EXAD nor MBM Cleaners shall issue any shares of capital
stock or other securities, or any securities convertible into capital stock or
other securities, or enter into any agreement to do so.

 

 

SECTION 6.  THE CLOSING

 

 The closing of transactions contemplated hereby (the “Closing”) shall occur on
a date that is not later than forty five (45) days from the execution of this
Agreement unless otherwise extended by the parties, at a time and place mutually
agreed upon by EXAD and the Members following satisfaction or waiver of all
conditions precedent to Closing. At the Closing, the parties shall provide each
other with such documents as may be necessary or appropriate and customary in
transactions of this sort in order to consummate the transactions contemplated
hereby, including evidence of due authorization of the Agreement and the
transactions contemplated hereby. The date of which the Closing occurs is
referred to herein as the “Closing Date”).

 

SECTION 7.  CONDITIONS PRECEDENT TO CLOSING

 

 7.1Conditions Precedent to the Obligation of EXAD to Issue the EXAD Shares.
 The obligation of EXAD to issue the EXAD Shares to the Members and to otherwise
consummate the transactions contemplated hereby is subject to the satisfaction,
at or before the Closing, of each of the conditions set forth below.  These
conditions are for the sole benefit of EXAD and may be waived by the EXAD at any
time in its sole discretion.

 

(a)Accuracy of MBM Cleaners and the Member's Representations and Warranties.
 The representations and warranties of MBM Cleaners and the Members shall be
true and correct in all material respects as of the date when made and as of the
Closing Date, as though made at that time.

 

(b)Performance by MBM Cleaners and the Members.  MBM Cleaners and the Members
shall have performed all agreements and satisfied all conditions required to be
performed or satisfied by them at or prior to the Closing.

 

(c)No Injunction.  No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d)No Material Adverse Changes.  There shall have been no event or circumstance
relating to the business, operations, properties, prospects or financial
condition of MBM Cleaners that is material and adverse to MBM Cleaners, taken as
a whole, including without limitation, any material increase in the liabilities
of MBM Cleaners or any material decrease in the assets of MBM Cleaners, in each
case between the date hereof and the Closing Date.

 

(e)Employment Agreement.An Employment Agreement (“Exhibit C”) with Milan Kocbek,
for a term of a minimum of 1 month, but not to exceed 6 months, at a weekly rate
of

8 

--------------------------------------------------------------------------------

(f)$500.00 per week shall have been executed.  The Employment Agreement shall
begin after the first two weeks of training from the date of the Closing, which
MBM Cleaners shall provide as part of the sale.  Duties shall include, but not
limited to; training new staff on the day to day operations of the dry cleaners,
managing the existing stores, and shall be on call 24/7 during the tenure of his
Employment Agreement.

 

(g)Audit.MBM Cleaners shall assist EXAD in auditing the financials of MBM
Cleaners for the past 3 years.  As a condition to Closing the Audit firm of
Malone Bailey must give written notice the financials are auditable for this
time period.

 

(h)Escrow Account.EXAD shall verify the certificates have been deposited in
Escrow as per the table on Schedule A.

 

(i)Leases.  EXAD shall work directly with the landlords of all 3 locations to
secure long term contracts.  These leases shall be in the name of Metropolitan
Dry Cleaners and all deposits shall be paid for by EXAD.  If new leases with
favorable terms cannot be agreed upon then EXAD shall have the option to void
this and all other Agreements pertaining to the purchase of MBM Cleaners.

 

(j)Miscellaneous.  MBM Cleaners and the Members shall have delivered to EXAD
such other documents relating to the transactions contemplated by this Agreement
as EXAD may reasonably request.

 

7.2Conditions Precedent to the Obligation of the Members to Tender Their MBM
Cleaners Interests for Exchange.  The obligation of the Members to exchange
their MBM Cleaners Interests for the EXAD Shares and to otherwise consummate the
transactions contemplated hereby is subject to the satisfaction, at or before
the Closing, of each of the conditions set forth below.  These conditions are
for the Member’s sole benefit and may be waived by the Members at any time in
their sole discretion.

 

(a)Accuracy of EXAD’s Representations and Warranties.  The representations and
warranties of EXAD shall be true and correct in all material respects as of the
date when made and as of the Closing Date, as though made at that time.

 

(b)Performance by EXAD.  EXAD shall have performed all agreements and satisfied
all conditions required to be performed or satisfied by them at or prior to the
Closing.

 

(c)No Injunction.  No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d)No Material Adverse Changes.  There shall have been no event or circumstance
relating to the business, operations, properties, prospects or financial
condition of EXAD that is material and adverse to EXAD, taken as a whole,
including without limitation, any material increase in the liabilities of EXAD
between the date hereof and the Closing Date.

 

(e)Miscellaneous.  EXAD shall deliver to the Members such other documents
relating to the transactions contemplated by this Agreement as the Members may
reasonably request.

 

9 

--------------------------------------------------------------------------------

(f)Escrow Account.EXAD shall verify the certificates have been deposited in
Escrow as per the table on Schedule A.

 

(a)Employment Agreement.An Employment Agreement (“Exhibit C”) with Milan Kocbek,
for a term of a minimum of 1 month, but not to exceed 6 months, at a weekly rate
of $500.00 per week shall have been executed.  The Employment Agreement shall
begin after the first two weeks of training from the date of the Closing, which
MBM Cleaners shall provide as part of the sale.  Duties shall include, but not
limited to; training new staff on the day to day operations of the dry cleaners,
managing the existing stores, and shall be on call 24/7 during the tenure of his
Employment Agreement.  

 

 

SECTION 8.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE MEMBERS AND MBM
CLEANERS

 

 Notwithstanding any right of EXAD fully to investigate the affairs of MBM
Cleaners, EXAD shall have the right to rely fully upon the representations,
warranties, covenants and agreements of MBM Cleaners and the Members contained
in this Agreement or in any document delivered by MBM Cleaners, the Members or
any of their representatives, in connection with the transactions contemplated
by this Agreement.  All such representations, warranties, covenants and
agreements shall survive the execution and delivery hereof and the Closing Date
hereunder for 12 months following the Closing.

 

 

SECTION 9.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF EXAD

 

 Notwithstanding any right of the Members fully to investigate the affairs of
EXAD, the Members have the right to rely fully upon the representations,
warranties, covenants and agreements of EXAD contained in this Agreement or in
any document delivered to the Members by EXAD, in connection with the
transactions contemplated by this Agreement.  All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing Date hereunder for 12 months following the Closing.

 

 

SECTION 10.  INDEMNIFICATION

 

1.1Obligation of MBM Cleaners and the Members to Indemnify.  Subject to the
limitations on the survival of representations and warranties contained in
Section 8, MBM Cleaners and the Members hereby agree to indemnify, defend and
hold harmless EXAD from and against any losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements) (a “Loss”) based upon, arising out of, or
otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement of MBM Cleaners and/or the Members contained in
this Agreement or in any document or other writing delivered by them or on their
behalf pursuant to this Agreement.

 

1.2Obligation of EXAD to Indemnify.  Subject to the limitations on the survival
of representations and warranties contained in Section 9, EXAD agrees to
indemnify, defend and hold harmless the Members from and against any Loss based
upon, arising out of, or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement made by EXAD

10 

--------------------------------------------------------------------------------

1.3contained in this Agreement or in any document or other writing delivered by
them or on their behalf pursuant to this Agreement.

 

SECTION 11.  MISCELLANEOUS

 

1.1Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this agreement shall in no event
constitute waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.

 

1.2Amendment.  Prior to the Closing, this Agreement may be amended or modified
only by a written instrument signed by each of the parties. Following the
Closing, this Agreement may not be amended or modified only by a written
instrument signed by each of the parties.

 

1.3Binding Agreement; Assignment.  This Agreement shall be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns. This Agreement is not assignable by any party except by
operation of law.

 

1.4Notices.  Until otherwise specified in writing, the mailing addresses of both
parties of this Agreement shall be as follows:

 

The Members and

MBM Cleaners:4199 Tamiami Trail South
Venice, FL 34239

 

EXAD:726 W. Azure Drive

Suite 140-952

Las Vegas, NV 89130

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by certified mail, return receipt requested, overnight courier or
personal delivery, to the other party(ies) at the addresses indicated above or
at such other address or number as may be furnished in writing in accordance
with this paragraph.

 

1.5Governing Law; Venue.  This Agreement shall be governed and construed in
accordance with the laws of the State of Florida, without regard to the
conflicts of law provisions thereof.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the County
of Broward, State of Florida, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 If any provision of this Agreement shall be determined by a court of competent
jurisdiction to be invalid or unenforceable in that jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in

11 

--------------------------------------------------------------------------------

1.6any other jurisdiction.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY.

 

1.7Publicity.  No publicity release or announcement concerning this Agreement or
the transactions contemplated hereby shall be issued by either party hereto at
any time from the signing hereof without advance approval in writing of the form
and substance thereof by the other party, unless as required by State or Federal
law.

 

1.8Entire Agreement.  This Agreement (including the Exhibits and Schedules
hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the subject matter hereof, and
supersede all prior agreements, written or oral, with respect thereto.

 

1.9Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

1.10Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.

 

1.11Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts, each of which, when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
This Agreement may be executed and delivered by electronic mail or by facsimile
transmission and when so executed and delivered shall have the same effect as if
the receiving party had received an original counterpart of this Agreement.

 

1.12Representation by Counsel.  Each of the parties to this Agreement
acknowledges and understands that EXAD has prepared this Agreement, MBM Cleaners
and each of the Members has been provided with an opportunity to have this
Agreement reviewed by counsel of their own choosing and has availed itself of
that opportunity to the extent they desire to do so.

 

 

 

 

[Signature Page to Follow]

12 

--------------------------------------------------------------------------------

 

 

 IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

EXPERIENCE ART AND DESIGN, INC., a Nevada corporation

 

 

 

 By:/s/Derrick Lefcoe

       Derrick Lefcoe

President

 

 

 

 MBM CLEANERS, LLC, a Florida limited

 liability company

 

 

 By:/s/Milan Kocbek

 Milan Kocbek

 Managing Member

 

 

 

By:/s/Ljudmila Angermann

 Ljudmila, Angermann

 Managing Member

 

 MEMBERS:

 

 

 /s/Milan Kocbek

 Milan Kocbek

 

 /s/Ljudmila Angermann

 Ljudmila, Angermann

 

--------------------------------------------------------------------------------

SCHEDULE A

 

MEMBERS OF MBM CLEANERS

 

 

 

Name and Address of Member

Percentage Interest in MBM Cleaners

Number of EXAD Shares to be Issued upon Exchange

Milan Kocbek

4199 Tamiami Trail South

Venice, FL 34239

50

112,124*

Ljudmila, Angermann

4199 Tamiami Trail South

Venice, FL 34239

50

112,124*

TOTAL

100

224,248

 

*If EXAD pays the balance within 90 days of the Closing the amount received by
each member will be reduced by $12,500, so each member receives $99,624.

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE B

 

ASSETS OF MBM Cleaners

Final Asset list to be identified during the Audit for all 3 locations

 

1.Main Plant, 4199 S Tamiami Trail, Venice, FL 34293,

 

QTY

Item

Brand

Year

Notes

1

Boiler

 

2015

Loan payments $601 per month

1

Dry cleaner

Real Star

2006

45 lb

1

Dry cleaner

Real Star

2000

45 lb

1

Shirt press

Unipress

2012

 

1

Washer big

 

2010

Loan payments $375 per month

2

Washer small

 

2012

 

1

Dryer

 

2013

 

1

Spotting board

 

2005

 

3

Pants pressure

 

2006

 

1

Chiller

 

2005

 

2

Computer

 

2013

 

 

2. Coin Laundry, 5855 Placida Rd, Englewood, FL 34224

 

QTY

Item

Brand

Year

Notes

8

Top Load Washers

Speed Queen

 

 

5

Front Load Washers

Speed Queen

 

25 lb

1

Front Load Washer

Speed Queen

 

45 lb

3

Front Load Washers

Wascomat

 

30 lb

5

Front Load Washers

Wascomat

 

18 lb

10

Single Dryers

Speed Queen

 

30 lb

2

Stack Dryers

Speed Queen

 

30 lb

2

Stack Dryers

Huebsch

 

30 lb

2

Stack Dryers

Maytag

 

15 lb

1

Single Dryer

Huebsch

 

50 lb

9

Laundry Carts

 

2008

 

4

Enclosed Trash Cans

 

 

 

7

Ceiling Fans

 

 

 

1

Large Exhaust Fan

 

 

 

2

Fire Extinguishers

 

 

 

4

Exit Signs

 

 

 

1

Hot Water Tank

 

2004

 

1

Hot Water Tank

 

2006

 

1

Hot Water Tank

 

2008

 

1

Eight Column Soap Vendor

 

 

 

1

Bill Changers

Rowe

 

 

1

Computer w/ Monitor, Cash Drawer & Card Reader

 

 

 

1

Dry Clean Software

 

 

 

 

--------------------------------------------------------------------------------

1

Coin Counter

 

 

 

2

Bathroom Hand Dryers

 

 

 

1

Wash-Dry-Fold Scale

 

 

 

1

Security System recorder with Camera

 

 

 

1

Radio with 2 speakers

Sony

 

 

2

Air Conditioners

 

 

 

2

Exterior Neon Signs

 

 

 

8

Exterior Pylon Signs

 

 

 

1

Signage and other décor

 

 

 

1

Folding table

 

 

 

3

Benches (2 outside, 1 inside)

 

 

 

2

Chairs

 

 

 

2

Counters with underneath Cabinets

 

 

 

58

Linear feet of Dry Clean Rack

 

 

 

58

Linear feet of Plastic Wire Shelving

 

 

 

1

Collapsible Dry Clean Rack

 

 

 

1

Coffee Maker

 

 

 

1

Cordless Telephone with answering machine

 

 

 

 

 

 

3.Drop Store, 14849 S Tamiami Trail, North Port, FL 34287

 

QTY

Item

Brand

Year

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE C

 

LIABILITIES OF MBM Cleaners


 

All of the liabilities listed below are subject to change upon completion of the
audit. 

 

 

1.$6,250.00 for previous owner: $1,041.67 per month for 6 months

2.$9,500.00 for shirt presser: $375.00 per month until balance is paid

3.$25,000.00 for boiler: $550.00 per month for equipment until balance is paid. 
Additional           $50.00 per month for insurance is required.

4.$50,000.00 for coin laundry equipment: Interest only at 4% until 2017. 
Balance due in November, 2017.

5.Past Due Rent (if any)

 

 

Total Liabilities of $90,752.00, have been deducted from the purchase price.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

CASH DEPOSIT SCHEDULE

 

 

 

 

$25,000.00 shall be deposited in to Escrow once all the documents requested to
complete an Audit have been delivered to EXAD.

 

$25,000.00 shall be deposited within 3 weeks from the delivery of all the
documents, or once the Auditor state the MBM Cleaners, LLC is auditable,
whichever is sooner.

 

$95,000.00 shall be deposited within 10 days from the date the Auditors state
MBM Cleaners, LLC is auditable.

 

The total of $135,000.00 shall be released at final Closing.  

 

 

 

 

 

 

PAYMENT SCHEDULE

 

Closing$135,000.00* 

90 day Stock Redemption  $56,062.00**

180 day Stock Redemption  $56,062.00

270 day Stock Redmption                           $56,062.00

360 day Stock Redemption                         $56,062.00

Liabilities Payment                                    $90,752.00***

 

*All past due rent payments or other vendor payments will be deducted from the
initial payment at Closing.

**If EXAD choses to pay the balance owed within the first 90 days then $25,000
shall be deducted from the total amount owed of $224,248 and a lump sum payment
of $199,248 shall be deposited into Escrow to complete the purchase.   

***Subject to confirmation during the audit.  This payment is due on or before
the last Stock Redemption payment.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

RIGHTS AND PREFERENCES OF SERIES B PREFERRED STOCK

 

 

 

Designation of Series B Preferred Stock

 

Of the 15,000,000 shares of Preferred Stock, par value $.001 per share,
authorized pursuant to the Articles of Incorporation, as amended, 5,000,000 of
such shares are hereby designated as “Series B Preferred Stock.” The powers,
designations, preferences, rights, privileges, qualifications, limitations and
restrictions applicable to the Series B Preferred Stock are as follows:

 

A.Designation.  There is hereby designated a series of Preferred Stock
denominated as “Series B Preferred Stock,” consisting of 5,000,000 shares, $.001
par value per share, having the powers, preferences, rights and limitations set
forth below.

 

B.Liquidation Rights.  The holders of the Series B Preferred Stock shall have
liquidation rights as follows (the “Liquidation Rights”):

 

1.Payments.  In the event of any liquidation, dissolution or winding up of the
Company, holders of shares of Series B Preferred Stock are entitled to receive,
out of legally available assets, a liquidation preference of $0.001 per share,
and no more, before any payment or distribution is made to the holders of the
Corporation’s common stock (the “Common Stock”).  But the holders of Series B
Preferred Stock will not be entitled to receive the liquidation preference of
such shares until the liquidation preferences of any series or class of the
Corporation’s stock hereafter issued that ranks senior as to liquidation rights
to the Series B Preferred Stock (“senior liquidation stock”) has been paid in
full.  The holders of Series B Preferred Stock and all other series or classes
of the Corporation’s stock hereafter issued that rank on a parity as to
liquidation rights with the Series B Preferred Stock are entitled to share
ratably, in accordance with the respective preferential amounts payable on such
stock, in any distribution (after payment of the liquidation preference of the
senior liquidation stock) which is not sufficient to pay in full the aggregate
of the amounts payable thereon.  After payment in full of the liquidation
preference of the shares of Series B Preferred Stock, the holders of such shares
will not be entitled to any further participation in any distribution of assets
by the Corporation.

 

2.Corporation Action.  Neither a consolidation, merger or other business
combination of the Corporation with or into another corporation or other entity,
nor a sale or transfer of all or part of the Corporation’s assets for cash,
securities or other property will be considered a liquidation, dissolution or
winding upon the Corporation.

 

C.Protective Provisions.  So long as shares of Series B Preferred Stock are
outstanding, the Corporation shall not, without first obtaining the approval (by
voting or written consent, as provided by Nevada law) of the holders of at least
a majority of the then outstanding shares of Series B Preferred Stock:

 

Alter or change the rights, preferences or privileges of the shares of Series B
Preferred Stock so as to affect adversely the holders of Series B Preferred
Stock; or

 

--------------------------------------------------------------------------------

 

Do any act or thing not authorized or contemplated by this Designation which
would result in taxation of the holders of shares of the Series B Preferred
Stock under Section 305 of the Internal Revenue Code of 1986, as amended (or any
comparable provision of the Internal Revenue Code as hereafter from time to time
amended).

 

D.Preferences.  Nothing contained herein shall be construed to prevent the Board
of Directors of the Corporation from issuing one or more series of preferred
stock with such preferences as may be determined by the Board of Directors, in
its discretion.

 

E.Share Redemption.  The Series B Preferred shares have a Redemption feature
that allows the Corporation to purchase the shares back from the shareholder.
 The Corporation shall have the right to Redeem any or all of the Series B
Preferred shares at any time for $1.00 per share in cash, unless other terms
have been agreed to.   The Corporation and the Series B shareholder may agree
from time to time to exchange cash or shares of another class stock with the an
equal or greater value of $1.00 per share.

 

F.Amendments.  Subject to Section C above, the designation, number of, and
designations, preferences, limitations, restrictions and relative rights of the
Series B Preferred Stock may be amended by a resolution of the Board of
Directors.  At any time there are no shares of Series B Preferred Stock
outstanding, the Board of Directors may eliminate the Series B Preferred Stock
by amendment to these Articles of Amendment.

 

G.Adjustments.  The outstanding shares of Series B Preferred Stock shall be
proportionately adjusted to reflect any forward split or reverse split of the
Corporation’s Common Stock occurring after the issuance of Series B Preferred
Stock.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

 

PREFERRED REDEMPTION TIMELINE

 

 

 

 

On the date that is 90 days from the date of Closing, and continuing quarterly
for the next 360 days, EXAD shall purchase $56,062 worth of EXAD shares from the
Members in exchange for 20% interest in MBM Cleaners, LLC.  EXAD is entitled to
a discount in the purchase price of $25,000 should it purchase all the EXAD
Shares within three (3) months of the date of Closing.

 

If at any time during the 360 days following the Closing there is a default in
the payments that is not cured between the parties, then MBM Cleaners shall be
entitled to keep all monies received and all of their Interest held in MBM
Cleaners, LLC shall be returned back to the Members, the EXAD shares held in
Escrow shall be returned back to EXAD, and EXAD shall have no Interest in MBM
Cleaners.  Until such time as EXAD has paid the purchase price in full, EXAD
shall not cause any of the assets of MBM Cleaners, LLC to be sold or otherwise
distributed.

 

--------------------------------------------------------------------------------

EXHIBIT   C

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT

 

 AGREEMENT made as of the 16 day of August 2016 between Experience Art and
Design, Inc. ("Company"), a Nevada corporation having an office located at 7260
W. Azure Dr, Suite 140-952, Las Vegas, NV 89103, and Milan Kocbek ("Employee”),
residing at _________ _________________.

 

 WHEREAS, Milan Kocbek after two (2) weeks of training at no cost to the
Company, shall be retained as an Employee of the Company for a term no less than
One (1) month and no longer then Six (6) months

 

WHEREAS, Employee will be employed to train the new owners on the day to day
operations of the MBM Cleaners, LLC; and  

 

 NOW, THEREFORE, in consideration of the respective agreements hereinafter set
forth, the parties agree as follows:

 

1.Employment

2. 

 

1.01Scope of Agreement. Company hereby employees Employee, and Employee hereby
accepts employment with Company in the position and with the duties set forth
below.

 

1.02Term. The term of this Agreement shall commence Two (2) weeks after the
Closing of the Stock Purchase Agreement and shall terminate no longer then Six
(6) months from that date; subject, however, to earlier termination in
accordance with the provisions of this Agreement.

 

2. Duties

 

2.01 General. Employee shall perform the same duties managing the day to day
operations of MBM Cleaners, LLC as he has for the past 6 years.  Employee shall
be tasked with training a new manager supplied by the Company, so the new
Manager can manage the day to day operations of MBM Cleaners without the
assistance of the Employee.   

 

2.02 Performance. During the term of his employment, Employee shall devote
substantially all of his business time, best efforts and attention to the
business, operations and affairs of Company unless otherwise agreed to in
writing by the Parties. Employee’s principal place of business shall be located
in Venice, Florida.   

 

2.03Representations.

 

(a)Employee represents and warrants to and agrees with Company that:

 

 (i)Neither the execution nor performance by Employee of this Agreement is
prohibited by or constitutes or will constitute, directly or indirectly, a
breach or

 

--------------------------------------------------------------------------------

violation of, or will be adversely affected by, any written or other agreement
to which Employee is a party or by which he is bound.

 

 (ii)Neither Employee nor any business or entity in which he has any interest or
from which he receives any payments has, directly or indirectly, any interest of
any kind in or is entitled to receive, and neither Employee nor any such
business or entity shall accept, from any person, firm, corporation or other
entity which competes with Company, any payments of any kind on account of any
services performed by Employee during the term of his employment.

 

 (b)Company represents and warrants to Employee that this Agreement has been
authorized by all necessary action on the part of Company and constitutes a
valid and binding obligation of Employee enforceable against Company in
accordance with the terms hereof.

 

3.Compensation and Related Matters

 

3.01 (a) Fixed Salary. As compensation for Employee's services, Company shall
pay Employee a salary (the "Fixed Salary") at the following rate $500 (Five
Hundred Dollars) per week, less appropriate payroll deductions as required by
law:

 

4.Termination for Cause; Automatic Cancelation

 

1.1For Cause. Company shall have the right to terminate the employment of
Employee hereunder at any time for Cause (as hereinafter defined). provided,
however, that Employee shall not be deemed to have been terminated for Cause
without (i) at least three days' prior written notice to Employee setting forth
the reasons for the Company's intention to terminate for "Cause", (ii) an
opportunity for the Employee, together with his counsel, to be heard before the
Board, and (iii) delivery to the Officer of a written notice of termination
(which date of delivery of such notice shall be the Early Termination Date), as
defined herein, from the Board finding that in the good faith opinion of the
Board, Employee engaged in the conduct set forth therein, and specifying the
particulars thereof in detail. For purposes of this Agreement "Cause" shall mean
the occurrence of any of the following acts or events by or relating to
Employee: (a) any material misrepresentation by Employee in this Agreement; (b)
any material breach of any obligations of Employee under this Agreement; (c)
habitual insobriety or use of illegal drugs by Employee while performing his
duties hereunder or which adversely affects Employee’s performance of his duties
hereunder, (d) any gross negligence of intentional misconduct with respect to
the performance of Employee’s duties under this Agreement, and/or (e) Employee’s
theft or embezzlement, from the Company, willful dishonesty towards, fraud upon,
or deliberate injury or attempted injury to, the Company, Employee shall not be
entitled to any other compensation hereunder for any period subsequent to the
effective date of termination.

 

1.2Without Cause. In the event that Company terminates the Agreement without
Cause as described in Paragraph 4.01 above, Employee shall be entitled to
receive Two (2) weeks’ notice prior to termination.  

1.3Automatic Cancelation.  On the last day of the 6th month of this Agreement If
the Employee has not received a Notice of Cancelation this Agreement will
Automatically Cancel and the

 

--------------------------------------------------------------------------------

1.4Employee will have fulfilled his obligation to the Company.  

5.Confidential Information: NonCompetition

 

5.01 Confidential Information.  Employee shall not, at any time during or
following termination or expiration of the term of this Agreement, directly or
indirectly, disclose, publish or appropriate, use or cause permit or induce any
person to appropriate or use, any proprietary secret or confidential information
of Company not in the public domain including, without limitation, knowledge or
information relating to its trade secrets, business methods, the names or
requirements of its customers all of which Employee agrees are and will be of
great value to Company and shall at all times be kept confidential. Upon
termination or expiration of this Agreement, Employee shall promptly deliver or
return to Company all materials of a proprietary, secret or confidential nature
relating to Company together with any other property of Company which may have
theretofore been delivered to or may then be in possession of Employee.

 

1.1NonCompetition. During the term of this Agreement, Employee shall not, within
North America without the prior written consent of Company in each instance,
directly or indirectly, in any manner or capacity, whether for himself or any
other person and whether as proprietor, principal owner shareholder, partner,
investor, director, officer, employee representative, distributor, consultant,
independent contractor or otherwise engage or have any interest in any entity
which competes in any business or activity then conducted or engaged in by
Company, provided, however.  Notwithstanding the foregoing, however Employee may
at any time own, in the aggregate, as a passive but not active investment, less
than 10% of the stock or other equity interests of any publicly traded entity
which engages in a business in direct competition with the Company.  After the
termination of the Employee’s employment, Employee will not, directly or
indirectly, use such Confidential Information to compete with the business of
the Company, as the business of the Company may then be constituted, within any
state or province.  Such non-competition shall continue for two years from the
date of termination.  Further, Employee shall not induce or attempt to induce
any employee of the Company to discontinue his or her employment with the
Company for the purpose of becoming employed by any competitor of the Company,
nor will Employee initiate discussions, negotiations or contacts with persons
known to be clients or prospective clients of the Company at the time of the
termination.

 

1.2Assignment of Intellectual Property.  All processes, concepts, data bases,
software developments, hardware developments, client lists, brokers’ list, trade
secrets, inventions, patents, copyrights, trademarks, service marks, and other
intangible rights (collectively “Intellectual Property”) that may be conceived
or developed by Employee, either alone or with others, during the term of this
Agreement, shall be the property of the Company.

 

1.3Reasonableness. Employee agrees that each of the provisions of this Section 5
is reasonable and necessary for the protection of Company; that each such
provision is and is intended to be divisible; that if any such provision
(including any sentence, clause or part) shall be contrary to law or invalid or
unenforceable in any respect in any jurisdiction, or as to any one or more
period of time, areas of business activities, or any part thereof, the remaining
provisions shall not be affected but shall remain in full force and effect as to
the other remaining parts; and that any invalid or unenforceable provision shall
be deemed without further action on the part of the

 

--------------------------------------------------------------------------------

1.4parties hereto, modified, amended and limited to the extent necessary to
render the same valid and enforceable in such jurisdiction. Employee further
recognizes and agrees that any violation of any of his agreements in this
Section 5 would cause such damage or injury to company as would be irreparable
and the exact amount of which would be impossible to ascertain and that, for
such reason, among others, Company shall be entitled, as a matter of course, to
injunctive relief from any court of competent jurisdiction restraining any
further violation.  Such right to injunctive relief shall be cumulative and in
addition to, and not in limitation of, all other rights and remedies which
Company may possess.

 

1.5Survival. The provisions if this Section 5 shall survive the expiration or
termination of this Agreement for any reason.

 

 

6. Miscellaneous

 

6.01 Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been dully given if personally delivered against receipt or if
mailed by first class registered or certified mail; return receipt requested,
addressed to Company and to Employee at their respective addresses set forth in
the first page of this Agreement, or to such other person or address as may be
designated by like notice hereunder. Any such notice shall be deemed to have
been given on the day delivered, if personally delivered, or on the third day
after the date or mailing if mailed.

 

6.02 Parties in Interest. This Agreement shall be binding upon and insure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and, in the case of Company, assigns, but no
other person shall acquire or have any rights under or by virtue of this
Agreement, and the obligations of Employee under this Agreement may not be
assigned or delegated.

 

6.03 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws and decisions of the State of
Florida applicable to contracts made and to be performed therein without giving
effect to the principals of conflict of laws.

 

6.04Severability.  In the event any provision of this Agreement is determined by
a court or other tribunal of competent jurisdiction to be invalid or
unenforceable, such provision shall be eliminated form this Agreement and the
balance of this Agreement shall remain in full force and effect.

 

6.05 Entire Agreements: Modification; Interpretation. This Agreement contains
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior negotiations and oral
understandings, if any. Neither this Agreement nor any of its provisions may be
modified, amended waived, discharged or terminated, in whole or in part, except
in writing signed by the party to be charged. No waiver of any such provisions,
or any breach of or default under this Agreement shall be deemed or shall
constitute a waiver of any other provision breach or default. All pronouns and
words used in this Agreement shall be read in the appropriate number and gender,
the masculine, feminine and neuter shall be

 

--------------------------------------------------------------------------------

interchangeably and the singular shall include the plural and vice versa, as the
circumstances may require.

 

6.06Indemnification. Employee shall indemnify and hold Company free and harmless
from and against and shall reimburse it for any and all claims, liabilities,
damages, losses, judgments, costs and expenses (including reasonable counsel
fees and other reasonable outofpocket expenses) arising out of or resulting from
any breach or default of any of his representations, warranties and agreements
in this Agreement. Company shall indemnify and hold Employee free and harmless
from and against and shall reimburse him for any and all claims, liabilities,
damages, losses, judgments, costs and expenses (including reasonable counsel
fees and other reasonable outofpocket expenses) arising out of or resulting from
any breach or default of any of its representations, warranties and agreements
in this Agreement.

 

6.07Survival of Obligations.  The parties shall be obligated to perform the
terms of this Agreement after the Employee has terminated with the Company.

 

6.08Enforcement.  If any portion of this Agreement is determined to be invalid
or unenforceable, that portion of this Agreement will be adjusted, rather than
voided, to achieve the intent of the parties.  In the event that either party
requires the use of an attorney to enforce the terms of this Agreement then the
prevailing party shall be entitled to recover a reasonable attorney’s fee and
costs.

 

1.1Waiver.  The waiver of any breach of any provisions of this Agreement will
not operate or be construed as a waiver of any subsequent breach of the same or
other provision of this Agreement.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of August
16, 2016, to be effective as of the date first above written.

 

 

MILAN KOCBEK

 

/s/Milan Kocbek_____

Milan Kocbek

 

 

EXPERIENCE ART AND DESIGN, INC.

By: /s/Derrick Lefcoe____

     Derrick Lefcoe, President

 

 